State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   518145
________________________________

In the Matter of the Claim of
   RENNY DOWDELL,
                    Respondent,
      v

OFFICE OF FAMILY AND CHILDREN               MEMORANDUM AND ORDER
   SERVICES et al.,
                    Appellants.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   September 8, 2014

Before:   McCarthy, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


      William O'Brien, State Insurance Fund, Liverpool (Susan B.
Marris of counsel), for appellants.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for Workers' Compensation Board,
respondent.

                             __________


Clark, J.

      Appeal from a decision of the Workers' Compensation Board,
filed March 25, 2013, which ruled that claimant's posttraumatic
stress disorder was consequential to his established claim for a
back injury and awarded further workers' compensation benefits.

      Claimant worked as an aide at a residential center for
juvenile delinquents who had committed the equivalent of
felonies, and was tasked with supervising the residents. He
                              -2-                518145

injured his back while restraining an unusually violent resident
in May 2010, and successfully applied for workers' compensation
benefits. In April 2011, claimant filed a second claim alleging
that he had sustained mental injuries as a result of the
incident. The two cases were combined and, following a hearing,
a Workers' Compensation Law Judge amended the claim to include
consequential posttraumatic stress disorder, depression and
anxiety. The Workers' Compensation Board affirmed, and the
employer and its workers' compensation carrier (hereinafter
collectively referred to as the employer) appeal.

      We affirm. "Whether a subsequent disability arose
consequentially from an existing compensable injury is a factual
question for resolution by the Board, and its determination will
not be disturbed when supported by substantial evidence" (Matter
of Bailey v Ben Ciccone, Inc., 104 AD3d 1017, 1017 [2013]
[citations omitted]; accord Matter of Goldstein v Prudential, 117
AD3d 1368, 1369). A consequential injury, in turn, is one that
"result[s] directly and naturally from claimant's prior injuries
and the disability thereby produced" (Matter of Sullivan v B & A
Constr., 307 NY 161, 164 [1954]). Claimant here testified that
he was assigned to monitor video feeds of the facility upon his
return to work from his back injury, work that required him to
constantly observe the unruly behavior of the residents and
reminded him of the initial incident and his injuries. His
injuries left him feeling helpless to assist the coworkers he
observed dealing with the residents, and he ultimately sought
medical assistance after he became enraged and blacked out due to
watching numerous incidents where other employees required aid.
Claimant was thereafter diagnosed with posttraumatic stress
disorder, accompanied by anxiety and depression, and his treating
psychologist stated in no uncertain terms that those conditions
flowed from the May 2010 incident and the injuries he sustained
therein. The Board credited the psychologist's factually
specific opinion (cf. Matter of Bradley v US Airways, Inc., 58
AD3d 1043, 1044-1045 [2009]), and the employer submitted no
medical evidence to rebut it. Under these circumstances, we find
substantial evidence in the record to support the Board's
determination (see Matter of Bailey v Ben Ciccone, Inc., 104 AD3d
at 1018; Matter of Guzman v Display Creation, 202 AD2d 709, 709
[1994]; Matter of Ransiear v Lewis County Welfare Dept., 33 AD2d
                              -3-                  518145

940, 941 [1970]).

      We have considered the employer's remaining arguments and
found them to lack merit.

     McCarthy, J.P., Rose, Egan Jr. and Devine, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court